Opinión disidente emitida por la
Juez Asociada Señora Rodríguez Rodríguez,
a la que se une el Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta.
Disiento. En esta ocasión nos corresponde determinar al amparo de cuál estatuto se le debe conceder una libertad a prueba a una persona que comete el delito de posesión ile-gal de sustancias controladas: la Ley de Sentencia Suspen-dida y Libertad a Prueba, infra, o el Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico, infra. Por man-dato del principio de especialidad, estimo que si está dis-ponible el programa de desvío del Artículo 404 y el tribunal entiende que la persona reúne los requisitos para disfrutar de una libertad a prueba, este privilegio se le tiene que conceder según dicha disposición.
Lamentablemente, este Tribunal hoy expone un análisis desacertado sobre el principio de especialidad y arriba a una conclusión, a nuestro juicio, errada en derecho.
Repasemos los hechos que suscitaron la presente controversia.
I
El 31 de octubre de 2007 el Sr. Carlos Hernández Villa-nueva fue hallado culpable de dos cargos por violar el Ar-tículo 404 de la Ley de Sustancias Controladas que tipifica *903el delito de posesión ilegal. Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. sec. 2404). El Tribunal de Primera Ins-tancia refirió al peticionario a la Oficina de Oficiales Socio-penales para que ésta rindiera un informe presentencia y, luego, poder determinar si cualificaba para los beneficios de sentencia suspendida. Acto seguido, la defensa del peti-cionario le solicitó al tribunal que se le concedieran los be-neficios del programa de desvío dispuestos en el inciso (b) del referido Artículo 404 (24 L.P.R.A. sec. 2404(b)(1)), a lo cual el Ministerio Fiscal respondió que ello dependería del resultado del informe presentencia. El foro primario tomó conocimiento de lo expresado.
Del informe preparado por la técnica sociopenal se des-prende que el peticionario comenzó a utilizar marihuana cuando apenas tenía doce años de edad, y ocho años des-pués comenzó el uso esporádico de cocaína. También tuvo problemas de aprendizaje y luego su abuela lo dio de baja del sistema escolar. La Policía de Puerto Rico informó que se trataba de la primera ofensa del peticionario por pose-sión de sustancias controladas. Específicamente, el peticio-nario tenía consigo marihuana y cocaína. Por otro lado, aunque los resultados de las pruebas de drogas que se le efectuaron al peticionario durante su evaluación fueron ne-gativos, el programa Alternativas Psicoeducativas de Puerto Rico recomendó que se le brindara tratamiento so-bre sustancias controladas. A tenor de estos hallazgos, el informe recomendó brindar al acusado los beneficios de una libertad a prueba.(1)
*904Una vez el Tribunal de Primera Instancia evaluó el in-forme presentencia antes descrito, dictó sentencia conde-nando al peticionario a tres años de reclusión por cada uno de los dos cargos imputados, a ser cumplidos de manera concurrente. Sin embargo, tomando en cuenta que el in-forme presentencia era favorable para el peticionario, el tribunal le concedió los beneficios de una sentencia suspendida al amparo de la Ley de Sentencia Suspendida y Libertad a Prueba (Ley de Sentencia Suspendida), Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. sec. 1026 et seq.), sujeto a que el convicto completara tratamiento para su adicción.
Inconforme con el dictamen, el peticionario recurrió al Tribunal de Apelaciones alegando que al negársele los be-neficios del programa de desvío disponibles al amparo del Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico, se violó el principio de especialidad y el debido proceso de ley. El tribunal apelativo intermedio ordenó al foro primario que emitiera una resolución en la que expre-sara los fundamentos que utilizó para denegar el remedio solicitado por el peticionario. Cumpliendo con dicha orden el Tribunal de Primera Instancia señaló en su resolución explicativa, entre otras cosas, que la defensa solicitó los beneficios del Artículo 404 solamente en el momento en que el tribunal hizo el referido para obtener el informe presentencia del acusado. Asimismo expresó que cuando el foro llevó a cabo la alocución, la defensa manifestó que no había impedimento legal para dictar sentencia y el acu-sado mantuvo silencio. Finalmente, resumió los hallazgos del informe presentencia y explicó que le brindó al acusado una probatoria regular ya que el informe presentencia re-comendó concederle libertad a prueba.
Contando con los argumentos de las partes y la explica-ción del foro primario, el Tribunal de Apelaciones denegó expedir el recurso de certiorari. La mayoría del panel basó su determinación en la discreción de la que gozan los jue-ces de instancia en la determinación de conceder los bene-ficios de una sentencia suspendida. Vázquez v. Caraballo, *905114 D.P.R. 272 (1983). No obstante, la resolución del Tribunal de Apelaciones no atendió el reclamo del peticionario al amparo del principio de especialidad.
De dicha determinación el peticionario acudió ante este Tribunal mediante recurso de certiorari, sosteniendo una vez más que el dictamen del Tribunal de Primera Instancia viola el principio de especialidad y el debido proceso de ley. En esencia, el peticionario arguye que una vez se es juzgado al amparo del Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, y el tribunal considera apropiado otorgarle los beneficios de una libertad a prueba, éste tiene que conceder la probatoria según los preceptos del mismo Artículo 404. Ello, pues se trata de una legislación especial en la que el legislador estableció una política pública particular para lidiar con la problemá-tica de la drogadicción, en contraposición a la Ley de Sen-tencia Suspendida, que es una legislación general. El 14 de noviembre de 2008 expedimos el auto solicitado por el peticionario.
En su comparecencia ante nosotros la Procuradora General sostiene que tanto la Ley de Sentencia Suspendida, como el programa de desvío contenido en la Ley de Sustan-cias Controladas de Puerto Rico, son leyes especiales que operan de forma paralela y no subsidiaria, ya que ambas ofrecen penas alternativas a la reclusión. Por lo tanto, te-niendo en cuenta que los beneficios de libertad a prueba son privilegios y no derechos, la Procuradora concluye que queda entonces en la sana discreción del juzgador seleccio-nar una de las legislaciones especiales para otorgar sus beneficios al acusado.
Antes de juzgar las alegaciones de las partes, examine-mos las normas aplicables.
II
A. La Constitución del Estado Libre Asociado de Puerto Rico establece como política pública el “propender, *906dentro de los recursos disponibles, al tratamiento ade-cuado de los delincuentes para hacer posible su rehabilita-ción moral y social”. Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 440.(2) Un componente im-portante en la promulgación de esa política pública reha-bilitadora es la libertad a prueba: una pena alternativa a la reclusión que, aunque disponible desde hace varias décadas, recientemente fue incorporada al Código Penal. (3) Pueblo v. Vega Vélez, 125 D.P.R. 188, 200 (1990). Esta pena alternativa puede concederse mediante los mecanismos de sentencias suspendidas o programas de desvío. Ambos ayu-dan a evitar los efectos negativos de la reclusión en el in-dividuo, mientras también reducen el impacto sobre sus dependientes y familiares. Pueblo v. Zayas Rodríguez, 147 D.P.R. 530, 536 (1999). La promoción del interés social en la prevención y corrección del crimen, la disminución de los costos sociales y económicos de la reclusión, y la posibili-dad de que el convicto se transforme en un ciudadano de provecho, son algunos de los atributos y propósitos de la libertad a prueba. Íd. Conscientes de todo ello, veamos las características principales de los mecanismos en controversia.
La Ley de Sentencia Suspendida estableció en nuestro sistema penal una vía para que los convictos puedan cum-plir sus sentencias, o parte de éstas, fuera de las institu-*907ciones carcelarias. Este estatuto, ahora por disposición del Código Penal, regula la pena alternativa de libertad a prueba.(4) Al amparo de esta ley los acusados son senten-ciados por sus actos ilícitos, pero los efectos de la sentencia se suspenden y queda entonces en libertad mientras está sujeto a un régimen de supervisión. 34 L.P.R.A. sec. 1027. Véase, también, Art. 53 del Código Penal, 33 L.P.R.A. sec. 4681. Ahora bien, dicho beneficio se considera un privilegio y no un derecho, y está sujeto a que el individuo cumpla con las condiciones que le imponga el tribunal. Pueblo v. Zayas Rodríguez, supra; Pueblo v. Molina Virola, 141 D.P.R. 713 (1996). Si la persona reúne los criterios que establece esta legislación para la concesión de la libertad a prueba, entonces, ejerciendo su discreción y utilizando toda la información disponible sobre el sujeto, el juzgador determina si éste debe disfrutar del beneficio. Pueblo v. Rodríguez Velázquez, 152 D.P.R. 192, 202 (2000); Pueblo v. Ortega Santiago, 125 D.P.R. 203, 210 (1990).
Es importante señalar que aunque la libertad a prueba según el Código Penal está disponible para delitos graves de tercer y cuarto grado, sus tentativas y tentativas de delitos graves de segundo grado —Art. 68 (33 L.P.R.A. sec. 4696)— la Ley de Sentencia Suspendida excluye de sus beneficios ciertos delitos como el secuestro, robo, soborno y venta de armas, entre otros.(5) Por lo tanto, la libertad a *908prueba regulada por este estatuto puede ser concedida a las personas que cometan cualquier delito grave de tercer y cuarto grado, sus tentativas y tentativas de delitos graves de segundo grado, siempre y cuando no se trate de los de-litos que han sido expresamente excluidos por el texto de la Ley de Sentencia Suspendida u otra legislación. Por ejem-plo, la Ley de Sustancias Controladas de Puerto Rico aclara que las disposiciones sobre sentencia suspendida aplican también a los delitos que se tipifican en la propia Ley de Sustancias Controladas de Puerto Rico, con excep-ción de los delitos de: fabricación o distribución de sustan-cias controladas; su distribución a menores; empleo de me-nores, e introducción de drogas a escuelas o instituciones. 24 L.P.R.A. sec. 2414. De manera que aunque algunos de-litos graves quedan fuera del alcance de esta legislación, su extensión sigue siendo sumamente amplia. Por ello se ha dicho que éste “es el estatuto general que provee el me-canismo alterno para que un convicto cumpla su sentencia fuera de prisión”. Pueblo v. Texidor Seda, 128 D.P.R. 578, 582 (1991); Pueblo v. Rodríguez Velázquez, supra, pág. 200.
Otro estatuto que brinda el beneficio de libertad a prueba en nuestro ordenamiento es precisamente la Ley de Sustancias Controladas. Ésta se ha reconocido como una *909legislación especial(6) que regula de forma abarcadora tanto la fabricación y distribución de ciertas drogas o sus-tancias, como también conducta constitutiva de delito y su correspondiente pena. Pueblo v. Ramos Rivas, 171 D.P.R. 826, 833 (2007). “Ésta refleja el criterio del legislador sobre cuál debe ser la política pública prevaleciente para enfren-tar el problema de la ‘drogadicción’ y el tráfico ilegal de drogas en Puerto Rico.” Íd.
En lo relativo a la controversia que hoy atendemos, el Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico establece un sistema de libertad a prueba me-jor conocido como programa de desvío.(7) 24 L.P.R.A. sec. 2404(b)(1). Mediante éste, luego de la celebración del juicio o de una alegación de culpabilidad por posesión ilegal de sustancias controladas, el tribunal puede concederle al acusado los beneficios de una probatoria y someterlo a un programa de tratamiento y rehabilitación para su adicción. Íd. Sin embargo, la concesión del beneficio tampoco es au-tomática, pues descansa en la sana discreción del juzgador el determinar si es seguro para la sociedad y para el propio acusado mantenerse en la libre comunidad. Pueblo v. Martínez Lugo, 150 D.P.R. 238, 246 (2000). Para poder disfru-tar de este privilegio, es necesario que el individuo se com-prometa a cumplir, y en efecto cumpla, las condiciones que le sean impuestas por el foro primario. Íd., pág. 247. Véase, además, Pueblo v. Acevedo Ramos, 173 D.P.R. 7264 (2008).
*910Ahora bien, aunque dicho programa de desvío es aná-logo a la libertad a prueba establecida en “el estatuto general de Sentencias Suspendidas, tiene sustanciales diferencias”. (Escolio omitido y énfasis en el original.) Pueblo v. Martínez Lugo, supra, pág. 246. Véanse, también: Pueblo v. Rodríguez Velázquez, supra; Pueblo v. Texidor Seda, supra. En primer lugar, el programa de desvío del Artículo 404 solamente está disponible para las personas que han sido halladas culpables de posesión ilegal según el inciso (a) del Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico,(8) siempre y cuando no hayan sido convictas anteriormente por violar leyes relacionadas a drogas, y que sea la primera vez que disfrutan de dicho privilegio. 24 L.P.R.A. sec. 2404(b)(1); Pueblo v. Torres Serrano, supra.
Por otro lado, al amparo del referido artículo, el tribunal no hace pronunciamiento de culpabilidad ni dicta sentencia. De modo que los procedimientos ante el tribunal quedan suspendidos antes de que se dicte un fallo y la persona es sometida a un programa de tratamiento y reha-bilitación según las condiciones que el foro primario estime necesarias. Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico, supra. Si el probando infringiera al-guna de las condiciones impuestas por el tribunal, se revo-caría su beneficio y se dictaría la sentencia correspondiente. Íd. Véanse: Pueblo v. Martínez Lugo, supra, pág. 247; Pueblo v. Acevedo Ramos, supra.
Asimismo el Artículo 404 dispone que luego de transcurrir el período probatorio, el cual no podrá exceder cinco años en ningún caso, Pueblo v. Román Santiago, 109 D.P.R. 485 (1980), sin que la persona deje de cumplir con los términos impuestos por el juzgador, éste puede exonerar al individuo y sobreseer el caso en su contra. 24 *911L.P.R.A. sec. 2404(b)(1). Dicha determinación descansa en la discreción del foro primario y ésta debe tomarse luego de la celebración de una vista en la que el juzgador evalúe si el individuo ha sido debidamente rehabilitado. Íd. De igual forma, esta decisión se realiza sin llevar a cabo una decla-ración de culpabilidad. Incluso, el Artículo 404 dispone que la persona así sobreseída y exonerada, no se considerará convicta para efectos de las incapacidades o descalificacio-nes que imponen las leyes a los convictos cuando cometen algún delito, como por ejemplo, la reincidencia. Íd. Véase, también, Ford Motor v. E.L.A., 174 D.P.R. 735 (2008).
Posteriormente, el tribunal conserva el expediente del caso con carácter confidencial, exclusivamente, para deter-minar en casos futuros si la persona puede beneficiarse del programa estatuido en el artículo discutido. 24 L.P.R.A. sec. 2404(b)(1). Además, el Artículo 404 le brinda al indivi-duo el derecho de requerir a la Policía de Puerto Rico que le devuelva cualesquiera expedientes de huellas digitales o fotos que hayan sido obtenidas en relación con la violación del referido artículo y estén bajo el poder de la Policía. Id.
Vemos entonces que ambos estatutos establecen medios para imponer la pena alternativa de libertad a prueba: la sentencia suspendida y el programa de desvío. Sin embargo, los beneficios descritos del programa de desvío de la Ley de Sustancias Controladas de Puerto Rico no están disponibles al amparo de la Ley de Sentencia Suspendida. Mediante esta última las personas son sentenciadas a pri-sión por lo que se consideran convictas, aunque la ejecu-ción de la sentencia queda suspendida.(9) Mientras en el *912programa de desvío el probando no cumple sentencia ya que no se produce un dictamen de ésta, e incluso es posible que al final su historial criminal no se vea afectado. Pueblo v. Román Santiago, supra, pág. 490.
Como vimos anteriormente, el peticionario arguye que el foro primario erró al no seguir el principio de especiali-dad, aplicando en este caso una ley general en lugar de otra de carácter especial. Su reclamo requiere que repase-mos la figura del concurso aparente de leyes.
B. El concurso aparente de leyes, o conflicto aparente de disposiciones penales, se presenta cuando hay más de un precepto penal que concurren en su aplicación a un he-cho delictivo y hay que determinar cuál es la disposición penal que debe regir la situación. Pueblo v. Ramos Rivas, supra, págs. 835-836, citando a D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, op. cit., pág. 136. Dicho concurso se da tanto en referencia a los tipos de de-litos como a otros asuntos, entre ellos las penas. Pueblo v. Ramos Rivas, supra, pág. 836. Véase, también, L. Jiménez de Asúa, La Ley y el Delito, 13ra ed., Buenos Aires, Ed. Sudamericana, 1984, pág. 141 (“[el concurso aparente de leyes] no sólo se presenta en orden de tipos delictivos, sino en cuanto a los preceptos de la Parte general”). El adjetivo con el que se describe esta figura, a saber, “aparente”, obe-dece a que la solución del supuesto conflicto entre las dis-posiciones queda resuelto haciendo uso de varios métodos de interpretación, siguiendo la relación jerárquica de las normas en concurso. Nevares-Muñiz, op. cit., pág. 136.
En torno a esta doctrina la opinión del Tribunal señala que el concurso aparente de leyes sólo se presenta cuando existen dos o más disposiciones penales que “se excluyen” o “son incompatibles” entre sí. Es decir, la opinión mayorita-ria toma como requisito de umbral para aplicar las reglas del concurso aparente de leyes, que dos disposiciones *913legales sean excluyentes entre sí. Esta postura es de todo punto desatinada y se aparta de lo que la doctrina ha de-terminado sobre la figura del concurso aparente de leyes. Si se tratara de dos disposiciones que son, de entrada, ex-cluyentes o incompatibles la una con la otra, por definición, no cabría hablar de concurso aparente de leyes porque no habría controversia sobre cuál de las dos aplica a una si-tuación en particular.
Llanamente, y conforme al propio nombre de la figura, el llamado concurso aparente de leyes supone un conflicto entre dos disposiciones que aparentan ser igualmente apli-cables a un mismo hecho precisamente porque inicialmente ninguna excluye la otra. El tratadista Francisco Muñoz Conde lo explica con sencillez:
El concurso de leyes nada tiene que ver, por tanto, con un auténtico concurso, sino con un problema de determinación de la ley o precepto legal aplicable, cuando aparentemente son varios los que vienen en consideración. Un parricidio es tam-bién un homicidio y si no estuviera especialmente tipificado en el Código Penal, podría perfectamente ser castigado como un delito de homicidio, ya que de todos modos igual que este de-lito también el parricidio es la muerte de una persona. Pero desde el momento que en el Código Penal vigente hay dos preceptos que pueden ser aplicables a un mismo hecho y la aplicación de uno de ellos excluye la del otro, hay que saber qué criterios utilizar para resolver este aparente concurso de leyes. E Muñoz Conde, Teoría General del Delito, 2da ed., Bogotá, Ed. Temis, 1999, pág. 178.
Por otro lado, el eminente tratadista penal Jiménez de Asúa expresa, respecto a la posición esbozada en la opinión mayoritaria, lo siguiente: “no se concibe cómo en ese su-puesto puede hablarse de concurso de leyes: si [las dispo-siciones penales] están en contradicción, significa que las dos leyes no pueden aplicarse a un mismo hecho.” Jiménez de Asúa, op. cit, págs. 144-145. Cuando la Opinión del Tribunal habla de incompatibilidad de las disposiciones in-vocadas, no advierte que ello ocurre luego de que se ha concluido que hay un concurso aparente de leyes, se han *914aplicado los criterios que provee el propio Código Penal para dirimir este tipo de asunto y se llega a la conclusión que es una de ellas la que aplica excluyendo la aplicación de la otra.
Nos referimos nuevamente a Jiménez de Asúa cuando, al distinguir el concurso aparente de leyes del concurso de delitos, indica: “[c]ierto que la diferencia consiste en que, mientras en el concurso aparente de leyes se excluyen en-tre sí las diversas disposiciones, en el concurso formal de delitos no ocurre de ese modo; pero esto es más bien la consecuencia que el requisito diferencial, y por eso es pre-ciso investigar el porqué las disposiciones se excluyen en un caso y en otro no.” (Enfasis suplido y en el original.) Íd., pág. 145 Véase, también, E. Bacigalupo, Derecho Penal: Parte General, 2da ed., Buenos Aires, Ed. Hammurabi, 1999, págs. 570-571 (“Esta situación se da cuando entre los tipos penales que serían aplicables al caso concreto exista una relación de especialidad, de subsidiariedad o de consunción .... La consecuencia práctica del concurso de leyes reside en que sólo es aplicable la pena del delito que desplaza a los otros ...”).
Conforme a esta doctrina, el Artículo 12 de nuestro Código Penal, 33 L.P.R.A. sec. 4640, ordena cómo interpretar las disposiciones penales cuando nos enfrentamos al con-curso aparente de leyes:
Cuando un mismo hecho se regula por diversas disposicio-nes penales:
(a) La disposición especial prevalece sobre la general.
(b) La disposición de mayor alcance de protección al bien jurídico absorberá la de menor amplitud, y se aplicará la primera.
(c) La subsidiaria aplicará sólo en defecto de la principal, si se declara expresamente dicha subsidiaridad, o ésta se infiere. (Enfasis suplido.)
El principio de especialidad, recogido en el inciso (a) del artículo antes citado, se emplea cuando una situación es regulada tanto por una disposición de carácter general *915como por otra de carácter especial. En estos casos se utili-zará la disposición especial, quedando entonces desplazada la general, excepto que alguna legislación ordene otro proceder. Pueblo v. Pérez Casillas, 117 D.P.R. 380 (1986). A tenor de lo anterior comenta el tratadista Santiago Mir Puig que “[s]egún el principio de especialidad, existe con-curso de leyes cuando de los varios preceptos aparente-mente concurrentes uno de ellos contempla más específica-mente el hecho que los demás, y tal concurso de leyes debe resolverse aplicando sólo la ley más especial (lex specialis derogat legem generalem: la ley especial deroga la general)”. (Citas omitidas y énfasis en el original.) S. Mir Puig, Derecho Penal: Parte General, 7ma ed., Buenos Aires, Ed. B de F, 2005, pág. 648.
Por el contrario, si la ley especial en realidad no aplica a los hechos en controversia, no estaríamos ante un concurso aparente de leyes y la ley general regiría el asunto. Esta relación de especialidad puede surgir entre disposiciones de una misma ley, así como entre disposiciones de una ley general y una ley especial, o incluso, entre disposiciones de dos leyes especiales pero con un vínculo de especie a género.(10) Véase D. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, Hato Rey, Ed. Inst, para el Desarrollo del Derecho, 2004-2005, págs. 13-14.
Utilizando las normas ya expuestas, examinemos la controversia presentada ante nosotros.
*916III
Como expresáramos antes, el peticionario sostiene que una vez el Tribunal de Primera Instancia determinó su culpabilidad por violar el Artículo 404 de la Ley de Sustan-cias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404, así como concederle el privilegio de una libertad a prueba, el foro primario debió entonces hacer uso del programa de desvío establecido en el artículo infringido en lugar de sen-tenciarlo a tres años de prisión, con el beneficio de una probatoria al amparo de la Ley de Sentencia Suspendida. Ello ya que el programa de desvío del Artículo 404 tiene una relación de especialidad frente al sistema de libertad a prueba de la Ley de Sentencia Suspendida. El razona-miento del peticionario es correcto.
La posesión ilegal se penaliza en la Ley de Sustancias Controladas de Puerto Rico con una pena de reclusión de tres años, 24 L.P.R.A. sec. 2404(a), por lo que se trata de un delito grave de cuarto grado. Art. 16(d) del Código Penal, 33 L.P.R.A. sec. 4644. Dicha clasificación parecería permi-tir que el juzgador haga uso de las penas alternativas con-tenidas en el Artículo 68 del Código Penal, 33 L.P.R.A. sec. 4696, entre las cuales se encuentra, como explicamos antes, la libertad a prueba regulada por la Ley de Sentencia Suspendida. Art. 53 del Código Penal, 33 L.P.R.A. sec. 4681. Sin embargo, el mismo artículo que penaliza la pose-sión ilegal en la Ley de Sustancias Controladas de Puerto Rico crea un mecanismo de libertad a prueba que a todas luces parece estar disponible en el caso de autos. Entonces, ¿cuál de estos dos mecanismos se debe utilizar cuando se procesa criminalmente a un individuo por posesión ilegal de sustancias controladas? Este supuesto conflicto entre los mecanismos descritos evidencia un concurso aparente de disposiciones penales. No obstante, como veremos a con-tinuación, éste queda resuelto por el principio de especialidad.
La Ley de Sentencia Suspendida se creó para establecer *917en los tribunales de justicia de Puerto Rico un sistema general de libertad a prueba. 34 L.P.R.A. sec. 1026. A tenor de lo anterior, se diseñó el estatuto con una gran cobertura haciendo sus beneficios disponibles para casi todos los de-litos graves de tercer y cuarto grado, así como sus tentati-vas y las tentativas de delitos de segundo grado, quedando expresamente excluidos sólo un limitado número de delitos. 34 L.P.R.A. sec. 1027. Debemos también recordar que con la aprobación del nuevo Código Penal de 2004, las disposiciones de la Ley de Sentencia Suspendida quedaron incluidas en la parte general del Código al éste hacer refe-rencia expresa a dicho estatuto como regulador del sistema general de libertad a prueba. Art. 53 del Código Penal, 33 L.P.R.A. sec. 4681.
Por otra parte, el Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico establece normas detalladas exclusivamente para lidiar con la posesión ilegal de sus-tancias controladas. 24 L.P.R.A. sec. 2404. Allí se establece: la conducta constitutiva de delito; la pena para un primer ofensor y para el reincidente; un programa de desvío con beneficios particulares que podrían incluir la eventual exo-neración del individuo; penas alternativas de multa y pres-tación de servicio comunitario, y disposiciones relaciona-das a la revocación del programa de desvío y las penas alternativas. Íd.
Luego de examinar las disposiciones en concurso, debe-mos concluir que los mecanismos de libertad a prueba del Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, y de la Ley de Sentencia Suspendida tienen una relación de especie a género. En otras palabras, el programa de desvío del Artículo 404 es una disposición de carácter especial frente a las disposiciones del sistema de sentencias suspendidas, las cuales son disposiciones de carácter general de la pena alternativa de libertad a prueba.
Nuestra conclusión se fundamenta en la especificidad con la que el legislador reguló la posesión de drogas —en *918atención al notorio problema de drogadicción que aqueja a nuestra sociedad— en el Artículo 404 de la Ley de Sustan-cias Controladas de Puerto Rico, supra. Como parte del abarcador esquema de regulación establecido en dicha ley, la Legislatura optó por incluir todas las disposiciones ya discutidas en relación con la posesión ilegal de sustancias controladas, a pesar de que existían disposiciones simila-res de carácter general en la Ley de Sentencia Suspendida. A tenor de nuestra posición, el Prof. Ernesto L. Chiesa Aponte comenta:
[Bajo el Artículo 404 se] establece un sistema peculiar de libertad a prueba, distinto al establecido en la Ley de Senten-cias Suspendidas .... En éste, que podríamos llamar “régimen general de probatoria”, el acusado es sentenciado, aunque con los beneficios de libertad a prueba. En el sistema especial dis-puesto en la Ley de Sustancias Controladas, el Tribunal sin sentenciar al acusado suspende el procedimiento para someter al acusado, bajo la[s] condiciones correspondientes, a un tér-mino de libertad a prueba .... (Énfasis suplido.) E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Uni-dos, Bogotá, Ed. Forum, 1993, Vol. III, pág. 584.
Nuestra posición es compatible con la emitida reciente-mente por este Foro en Pueblo v. Ramos Rivas, supra. En aquella ocasión examinamos el concurso aparente de leyes entre las disposiciones sobre reincidencia de los Artículos 61 y 62 del Código Penal de 1974 (33 L.P.R.A. secs. 3301-3302 (ed. 2001)), y las disposiciones sobre reincidencia del Artículo 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401. En virtud del principio de especialidad, y por la especificidad con la que se regulan los delitos en la Ley de Sustancias Controladas de Puerto Rico, decidimos entonces que cuando todos los delitos pre-vios por los que se alega reincidencia contra una persona son delitos graves incluidos en dicha ley u otra ley de Es-tados Unidos relacionada a sustancias controladas, las dis-posiciones sobre reincidencia de la Ley de Sustancias Con-troladas de Puerto Rico aplican con exclusividad y *919desplazan las contenidas en el Código Penal. Pueblo v. Ramos Rivas, supra.
Por otra parte, a poco examinamos el historial legisla-tivo de la Ley de Sustancias Controladas de Puerto Rico se hace evidente que los beneficios adicionales que brinda el programa de desvío del Artículo 404 demuestran que el legislador adoptó una política pública rehabilitadora especial —y distinta a la del sistema general de sentencias sus-pendidas — para tratar a las personas que incurran en el delito proscrito por el referido artículo. A esos efectos, el Informe Conjunto de las Comisiones de lo Jurídico Penal y de Salud y Bienestar del Senado sobre el P. de la C. 1323 (posteriormente aprobado como la Ley de Sustancias Con-troladas de Puerto Rico), 7 de junio de 1971, 3ra Sesión Ordinaria, 6ta Asamblea Legislativa, págs. 20-21, expresa:
... de ahí también que la Ley contenga los mecanismos nece-sarios para propender a la rehabilitación de los muchos infor-tunados que sumidos temporalmente en la adicción, demues-tren su determinación de reconstruir sus vidas y observar en lo sucesivo una conducta acorde con las normas sociales que rigen nuestra comunidad.
Por ello el proyecto contiene disposiciones que ofrecen al poseedor de sustancias controladas para consumo propio, que sea encausado, la oportunidad de acogerse por una primera infracción al sistema de libertad a prueba, y que al así hacerlo satisfactoriamente, se gane el derecho a quedar finalmente exonerado, y libre de las incapacidades que normalmente acompañan a la convicción por otros delitos. Se logra de esta forma humanizar en lo posible, el alcance de la ley.
Conforme a dicha visión rehabilitadora hemos expre-sado que el Artículo 404 “[r]econoce la realidad científica de que el adicto no se cura con reclusión en presidio sino con tratamiento”. Martínez Reyes v. Tribunal Superior, 104 D.P.R. 407, 409 (1975). De manera que su programa de desvío pretende atender el delicado problema de la adic-ción a drogas en Puerto Rico para facilitar la rehabilitación de los imputados de delito, evitar la reincidencia y lograr nuevamente su integración a la sociedad. Ford Motor v. *920E.L.A., supra, pág. 745.(11) Ante el texto claro de la ley no tenemos facultad para menospreciar su letra. Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990). Por lo que ha-biendo el legislador decidido utilizar este programa especial para enfrentar y tratar a los acusados de posesión ilegal de sustancias controladas, los tribunales no debemos dar la espalda a tal mandato legislativo.
Tampoco podemos descartar su aplicación invocando la discreción judicial, pues si están presentes los elementos necesarios para que aplique el programa de desvío del Ar-tículo 404 y el juzgador determina que el imputado debe recibir los beneficios de una libertad a prueba, tiene que concederle dicho privilegio según el indicado programa de desvío, por mandato del principio de especialidad. (12) En cambio, cuando la libertad a prueba del Artículo 404 no sea aplicable, por ejemplo porque el imputado de posesión ile-gal ser reincidente, el juzgador puede utilizar las disposi-ciones generales sobre sentencia suspendida para otor-garle la libertad a prueba, según dispone la propia Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2414. En ese caso ya no estaríamos ante un concurso apa-*921rente de leyes debido a que el asunto quedaría regulado por una sola disposición.
Aunque la Procuradora General reconoce que la Ley de Sentencia Suspendida tiene un “carácter más general”, sostiene que tanto dicha legislación como la Ley de Sustan-cias Controladas de Puerto Rico son leyes especiales. Asi-mismo arguye que operan de forma paralela y no subsidia-ria ya que ambas ofrecen penas alternativas a la reclusión, y por ello el tribunal puede aplicar cualquiera de las dos. No nos convence su postura.
En primer lugar, en la presente controversia sólo hay una ley especial, a saber, la Ley de Sustancias Controladas de Puerto Rico. Debemos aclarar que el concepto de ley especial al amparo del principio de especialidad que hemos discu-tido, es distinto a la llamada “ley penal especial”. Esta úl-tima es simplemente aquella ley penal que ha sido redac-tada fuera del Código Penal, pero no se relaciona al concurso aparente de leyes. Véase Nevares-Muñiz, Derecho Penal Puertorriqueño, op. cit, pág. 138. Ciertamente la Ley de Sentencia Suspendida y la Ley de Sustancias Controla-das fueron adoptadas como leyes penales especiales por no estar dentro del Código Penal. Sin embargo, en cuanto al concurso aparente de disposiciones penales que suscitó el presente caso, no podemos concluir que ambas leyes sean especiales. El examen de éstas según el principio de espe-cialidad, como parece admitir la propia Procuradora, nos muestra la relación de especie a género que éstas tienen entre sí.
En segundo lugar, el hecho de que ambas leyes tengan como factor común el proveer mecanismos de libertad a prueba como pena alternativa a la reclusión, no significa que éstas “operen de forma paralela” y el tribunal pueda discrecionalmente utilizar una u otra como concluye la opi-nión mayoritaria. Por el contrario, es precisamente dicho factor común el que provocó el concurso aparente de las disposiciones que hoy examinamos. En este caso el con-curso se disipa mediante el principio de especialidad según *922ordena el Artículo 12 del Código Penal, 33 L.P.R.A. sec. 4640, teniendo como resultado la aplicación de una sola de las disposiciones en concurso: el Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404.
IV
En resumidas cuentas, es nuestro criterio que cuando un individuo viola el Artículo 404 de la Ley de Sustancias Controladas de Puerto Rico y, estando disponible el pro-grama de desvío del mismo artículo, el tribunal estima que reúne los requisitos para disfrutar de una libertad a prueba, el foro primario tiene que concederle la libertad a prueba a través del referido programa de desvío; no una libertad a prueba al amparo del estatuto general de sen-tencias suspendidas.
En el caso de autos el Tribunal de Primera Instancia declaró culpable al peticionario de dos cargos al referido Artículo 404 y lo sentenció a tres años de prisión, aunque le concedió una libertad a prueba al amparo de la Ley de Sentencia Suspendida, sujeto a que recibiera tratamiento para su adicción a drogas. Ello a pesar de que el peticiona-rio había solicitado los beneficios de una libertad a prueba al amparo del Artículo 404 por no ser reincidente. En aten-ción a todo lo anterior, es forzoso concluir que erró el Tribunal de Primera Instancia al negar la solicitud del peti-cionario, así como también erró el Tribunal de Apelaciones al confirmar su dictamen.
Devolvería el caso al foro primario para que conceda al peticionario los beneficios del programa de desvío según los preceptos del Artículo 404 de la Ley de Sustancias Controladas. 24 L.P.R.A. sec. 2404(b)(1). No obstante, una mayoría de este Tribunal confirma la sentencia recurrida invocando un razonamiento errado. Por ello disiento.

(1) El informe presentencia también señaló que, alegadamente, el peticionario había admitido estar vendiendo las sustancias controladas que los agentes ocuparon. A raíz de dicho señalamiento, la opinión mayoritaria concluye que aunque no sabe-mos con certeza si el peticionario era drogodependiente al momento de su arresto, “[1] o que sí sabemos es que estaba vendiendo drogas”. La opinión del Tribunal adopta la referida conclusión a pesar de reconocer que en la vista preliminar, y vista preliminar en alzada, no se encontró causa probable contra el peticionario para acusarlo por venta de drogas. Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401. Al afirmar que “sí sabemos” que el peticionario se encontraba vendiendo sustancias controladas, la opinión mayoritaria se aparta de una sabia norma establecida por este Poro, a saber, que los informes presentencia no constitu-yen prueba contra los acusados. Pueblo v. González Olivencia, 116 D.P.R. 614 (1985).


(2) La profesora Nevares-Muñiz comenta que esta disposición “no se refiere pro-piamente a adoptar la rehabilitación como finalidad para la imposición de la pena, sino que la misma constituye un objetivo del sistema correccional. El objetivo reha-bilitador entra en operación una vez comienza la ejecución de la pena, pero no sería necesariamente el fundamento único para imposición de la misma. A esos fines, la Ley del Mandato Constitucional de Rehabilitación, Ley Núm. 377 de 16 de septiembre 2004, viabiliza el acceso de todo convicto a programas de rehabilitación”. D. Nevares-Muñiz, Derecho penal puertorriqueño: parte general, 5ta ed., San Juan, Inst. para el Desarrollo del Derecho, 2005, págs. 382-383. No obstante, el Artículo 47 del Código Penal establece que uno de los propósitos de la imposición de la pena es la rehabilitación. 33 L.P.R.A. sec. 4675.


(3) En lo pertinente, el Artículo 68 del Código Penal dispone: “En los delitos grave de tercer y de cuarto grado, sus tentativas, y en las tentativas de delitos graves de segundo grado, el tribunal puede imponer una o cualquier combinación de las siguientes penas como alternativa a la pena de reclusión: restricción terapéutica, restricción domiciliaria, libertad a prueba o servicios comunitarios.” (Enfasis suplido.) 33 L.P.R.A. sec. 4696.


(4) El Artículo 53 del Código Penal lee: “La libertad a prueba consiste en la suspensión de los efectos de la sentencia de reclusión para que el convicto se someta al régimen de supervisión que se dispone en la Ley de Sentencias Suspendidas, [según enmendada]”. (Énfasis suplido.) 33 L.P.R.A. sec. 4681.


(5) El Artículo 2 de la Ley de Sentencia Suspendida, 34 L.P.R.A. sec. 1027, no permite que se suspendan los efectos de una sentencia cuando se trate de:
“(2) Uno de los siguientes delitos graves con pena en la clasificación de tercer grado: actos lascivos cuando la víctima sea menor de catorce (14) años, secuestro, escalamiento, robo, estrago, homicidio negligente, soborno, oferta de soborno, apro-piación ilegal de propiedad o fondos públicos, enriquecimiento injustificado, y mal-versación de fondos públicos.
“(3) Uno de los siguientes delitos graves de la Ley de Armas de Puerto Rico, con pena de delito grave de tercer grado, infracción a las secs. 458 (Fabricación, Venta y Distribución de Armas), 458a (Prohibición a la Venta de Armas a Personas sin Licencia), 458g (Posesión o Venta de Armas con Silenciador), 458h (Facilitar Armas a Terceros), y 458 (Arma con número de serie mutilado), todas del Título 25.
*908“(4) Delito grave que suqa como consecuencia de la posesión o uso ilegal de explosivos o sustancias para fabricar explosivos o detonadores, artefactos o mecanis-mos prohibidos por la Ley de Explosivos de Puerto Rico, según enmendada, secs. 561 et seq. del Título 25.
“(5) Un delito grave para cuya comisión la persona utilizó o intentó utilizar un arma de fuego.
“(6) Uno de los siguientes delitos graves de la Ley de Sustancias Controladas: las secs. 2401 (Actos prohibidos); 2405 (Distribución a personas menores de dieciocho (18) años); 2411 (Empleo de menores); 2411a (Introducción de drogas en escuelas o instituciones), todas del Título 24.
“(7) Una tentativa o cooperación en cualquiera de los delitos excluidos en los incisos (1) a (7), anteriores.
“El tribunal sentenciador no podrá suspender los efectos de una sentencia dictada contra toda persona, un funcionario o empleado público por violación a los Artículos 209 a 213 del Código Penal, ni por los delitos de apropiación ilegal agravada de bienes o fondos públicos, inciso (a) del Artículo 166 del Código Penal, o conspiración, Artículo 262 del propio Código, ni por los delitos contra fondos públicos, Artículo 216 de dicho Código, en relación con violación a cualesquiera de los antes mencionados en este párrafo, según tipificados en los Artículos 1 et seq. del Código Penal.”


(6) “La ley especial es aquélla que se refiere a determinada categoría de personas, bienes, cosas, relaciones jurídicas, o delitos. La misma opera sobre un objeto o sujeto determinado y tiene un propósito particular. Incluye tipificación de delitos y reglamentación procesal adecuada a su implantación. Su relación con la ley general es una de especie a género. No está en contraposición a las leyes generales, sino que es un complemento o especificación de éstas. De ahí que, aunque como regla general, la ley especial prevalece sobre la general, ésta suplirá las deficiencias de aquella.” Nevares-Muñiz, op. cit, pág. 140.


(7) Cabe señalar que tanto la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el Artículo 3.6 de la Ley para la Prevención e Intervención con la Violencia Doméstica, Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. sec. 636), como el Artículo 21 de la Ley de Menores de Puerto Rico, Ley Núm. 88 de 9 de julio de 1986 (34 L.P.R.A. sec. 2221), también proveen programas de desvío similares —pero no idénticos— al del Artículo 404 de la Ley de Sustancias Controladas. Véanse: Pueblo v. Torres Serrano, 175 D.P.R. 447 (2009); Díaz Morales v. Depto. de Justicia, 174 D.P.R. 956 (2008); Pueblo v. Rodríguez Velázquez, 152 D.P.R. 192 (2000).


(8) El delito de posesión establecido en el estatuto expone que “[s]erá ilegal el que cualquier persona, a sabiendas o intencionalmente, posea alguna sustancia con-trolada, a menos que tal sustancia haya sido obtenida directamente o de conformidad con la receta u orden de un profesional actuando dentro del marco de su práctica profesional, o excepto como se autorice en este capítulo”. 24 L.P.R.A. sec. 2404(a).


(9) El intempestivo examen que ofrece la opinión mayoritaria sobre el delito de fuga parece obviar cuáles son los límites de la controversia que hoy atendemos. Por otro lado, adviértase que cuando este Tribunal concluyó que no se podía configurar el delito de fuga si el imputado estaba disfrutando de una sentencia suspendida, Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996), estábamos pasando juicio sobre el Artículo 232 del Código Penal de 1974 (33 L.P.R.A. sec. 4428 (ed. 2001)), antes de ser enmendado por la Ley Núm. 7 de 12 de enero de 1995. Sin embargo, al amparo del nuevo Código Penal de 2004, el delito de fuga fue reformulado nuevamente, 33 L.P.R.A. sec. 4909, por lo que hoy contiene un lenguaje distinto al que este Tribunal analizó anteriormente. Ante dicho trasfondo, y la interrogante sobre si actualmente *912es posible cometer el delito de fuga mientras se cumple la pena alternativa de liber-tad a prueba mediante sentencia suspendida, quaei-e.


(10) En el pasado este Tribunal ha tenido la oportunidad de examinar la aplica-ción del principio de especialidad en varias vertientes: Pueblo v. López Pérez, 106 D.P.R. 584 (1977) (dos leyes especiales: la Ley de Caza vis-á-vis la Ley de Armas); Pueblo v. Mena Peraza, Í13 D.P.R. 275 (1982) (una ley general y una ley especial: apropiación ilegal agravada del Código Penal de 1974 vis-á-vis retención indebida de dinero de la Ley de Instituciones Hipotecarias); Pueblo v. Pérez Casillas, 117 D.P.R. 380 (1986) (dos leyes generales: mecanismo legislativo para iniciar acciones crimina-les por perjurio del Código Político vis-á-vis delito de perjurio del Código Penal de 1974); Pueblo v. Calderón Álvarez, 140 D.P.R. 627 (1996) (dos disposiciones de una sola ley: apropiación ilegal de bienes públicos del Código Penal de 1974 vis-á-vis interferencia fraudulenta con contadores del mismo Código); Pueblo v. Ramos Rivas, 171 D.P.R. 826 (2007) (una ley general y una ley especial: disposiciones sobre rein-cidencia en el Código Penal vis-á-vis disposiciones sobre reincidencia en la Ley de Sustancias Controladas).


(11) Otro esfuerzo importante en la lucha contra las drogas es el exitoso Pro-grama de Salas Especializadas en Casos de Sustancias Controladas (“Drug Courts”) de la Rama Judicial. Véase Informe Anual de la Rama Judicial de Puerto Rico, 2007-2008, págs. 9-11. Este programa, el cual está dirigido por un enfoque de jus-ticia terapéutica, está disponible para individuos en libertad a prueba al amparo del Artículo 404(b) de la Ley de Sustancias Controladas de Puerto Rico y la Regla 247.1 de Procedimiento Criminal, pero no según el sistema de sentencias suspendidas. Véase el Art. 6 de la Guía Uniforme para la Operación del Programa de Salones Especializados en Casos de Sustancias Controladas (agosto 2008), págs. 9-10.


(12) Sobre la importancia de la que están revestidas las concesiones de libertad a prueba, hemos expresado:
“Los magistrados de instancia deben mantener presente que la determinación de conceder o no a un convicto de delito los beneficios de la Ley de Sentencia Sus-pendida es una sumamente delicada e importante que requiere el ejercicio de un alto grado de sensibilidad judicial. En la misma está en juego nada más y nada menos que la libertad de un ser humano quien, no obstante haber sido convicto de la comi-sión de un delito, tiene por mandato legislativo —y sujeto al ejercicio de una juiciosa y sana discreción judicial— la oportunidad de regenerar su vida dentro de la libre comunidad y así convertirse en un ciudadano útil para nuestra sociedad.” (Enfasis en el original.) Pueblo v. Ortega Santiago, 125 D.P.R. 203, 217 (1990).